On information charging that in Hughes county, on March 30, 1925, Pearl Smith did sell whisky to one Asa Townsend, she was convicted and was sentenced to pay a fine of $50 and to confinement in the county jail for 30 days. From the judgment rendered on the verdict an appeal was perfected by filing *Page 402 
in this court on November 18, 1925, petition in error with case-made.
No briefs have been filed, and no appearance made in behalf of plaintiff in error in this court.
Asa Townsend testified that on the date alleged he visited appellant's place of business in Wetumka and there bought a pint of whisky from her, paying therefor $3, and then went before the court of inquiry and testified to the transaction; that his business was conducting a gasoline filling station.
As a witness in her own behalf, Pearl Smith testified that she lived at Wetumka, and that she had never met Asa Townsend until after he had filed this charge against her, and that she did not sell him any whisky.
On cross-examination she admitted her place had been raided lots of times, but nothing had ever been found.
The credibility of the witnesses and the weight and value to be given their testimony is for the determination of the jury, and a verdict sustained by substantial evidence will not be disturbed by this court, unless it appears that the same was given under the influence of passion or prejudice.
Finding no error in the record, the judgment appealed from is affirmed.
EDWARDS and DAVENPORT, JJ., concur.